PER CURIAM.
We affirm Appellant’s judgments and sentences. However, upon the state’s proper concession of error, we remand case number 1D13^4674 to the trial court to strike the imposition of $100 for Sheriffs Office Investigative Cost. This cost was neither , requested by the appropriate agency nor specifically orally imposed. See Ogden v. State, 117 So.3d 479 (Fla. 1st DCA 2013). Appellant need not be present for the entry of the corrected judgment and sentence.
•AFFIRMED and REMANDED for correction.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.